Exhibit COGNOVIT PROMISSORY NOTE $1,000,000.00October 15, 2008 FOR VALUE RECEIVED, ECCO Energy Corp. (“Maker”), a Nevada corporation having its principal place of business at 3315 Marquart St, Ste. 206,Houston, TX77027, promises to pay to the order of M-J Oil Company, Inc. (“Payee”), an Ohio corporation, having its principal place of business at 3382 Baird Ave., Paris OH44669, the principal sum of One Million Dollars U.S. ($1,000,000.00) (the “Indebtedness”), together with interest as provided in Section 3of this Note. Section 1.The Indebtedness.Principal, interest and other sums payable in accordance with this Note shall be payable in lawful money of the United States of America at the address for Payee set forth above, or at such other address of which Payee may from time to time give written notice to Maker. Section 2. Repayment. The entire unpaid balance of principal and accrued interest shall paid in full on or before September 30, 2009. Section 3. Interest.The Indebtedness shall bear interest during the period from the date hereof until and including the date the Indebtedness is repaid in full at a rate of Eight Percent (8%) per annum, computed on the basis of a 365 day year for the actual number of days the unpaid principal amount hereof is outstanding. Section 4. Events of Default.At the option of Payee, the entire unpaid principal balance of this Note, together with all accrued interest and other sums payable in accordance with this Note, shall become immediately due and payable, without notice or demand (which Maker hereby expressly waives), upon the occurrence of any of the following events (“Events of Default”), whether or not within the control of Maker:(a) Maker fails to pay in full the principal, interest, or any other sum payable in accordance with this Note when due; (b) an Event of Default, as defined under the Mortgage shall occur; (c) Maker becomes insolvent or a receiver or custodian, as that term is defined under The Bankruptcy Code of 1978, as amended, Title 11, U.S.C. (the “Bankruptcy Code”), of any of Maker’s property is appointed or exists; (d) Maker makes any assignment for the benefit of creditors or any petition initiating any case is filed by or against Maker under any applicable chapter of the Bankruptcy Code; (e) the Maker dissolves or liquidates, or suspends or terminates business activities; (f) any event has occurred or condition exists that, in the sole opinion of Payee, has a material adverse affect on Maker’s ability to make the payment when due under this Note; (g) any event has occurred or condition exists that, in the sole opinion of Payee, represents a material adverse change in Maker’s financial affairs or condition; (h)any event has occurred or condition exists that, in the sole opinion of Payee, results in a material decrease in the value of all collateral granted as security for the obligations of the Maker under this Note, such that the value of the collateral, in the reasonable judgment of the Payee, is less than the then outstanding balance on the Indebtedness; or (i) the oil and gas wells purchased by Maker’s affiliate, Samurai Corp. from
